Title: To Benjamin Franklin from Samuel Cooper: Two Letters, 27 October 1781
From: Cooper, Samuel
To: Franklin, Benjamin


I.
My dear Sir,
Boston Octr. 27. 1781.
I have just arrived here after a long Journey in the Country, and am this Moment informed of a Frigate being on the Point of sailing for France. Short as the Notice is, I cannot omit to congratulate you on the happy Success of the combined Arms of France and America, in the Capture of Lord Cornwallis and his whole Army at Yorktown in Virginia. Lord Rawdon was lately made a Prisoner on his Passage to Britain by one of Count de Grasse’s Ships. The Cruelties they have countenanced and exercised here render their Fate conspicuously just. We have not yet received Official Letters of the above Success, but it comes in a Way that leaves no Room to doubt of it’s Truth.
Genl. Green has of late surprizingly changed the Face of Affairs in Carolina. Our small and ill-provided Forces in that Quarter have done Wonders; and from the Reinforcements that may now be sent there, and the Naval Superiority the French have in these Seas, we have the Prospect of a speedy Reduction of Charlestown.
Count de Grasse arrived in the Nick of Time, just when our Forces were in a Situation effectually to cooperate with him; and the important Aid He brought us, and the Money from France lately arrived here, are such additional Proofs of the Fidelity and Generosity of our great and good Ally, as have a very happy Effect upon the Minds of the People: This Effect is heightened every where, and particularly in the Southern States, by the perfidious and cruel Conduct of the Britons. From the present View of the War in all Quarters of the Globe, and from the Disposition of the Powers in Europe to confine so haughty and oppressive a Power as Britain within just Bounds, we conclude that Negotiations for a Peace will commence in Earnest this Winter, and that America may hope for good Terms. Next to Independence, the Point of the greatest Importance to this Part of the States is the Fishery. I hope we shall not be unreasonable in our Demands; but our Merchants in this State generally think, that we are undone if we have not the Fishery in the same Extent as before the War. It is our Staple, say they, as much as Rice and Indigo are that of others. I am aware of the Difficulties with which this Point must be attended; but from a sincere Regard not only to the Continuance but the increasing Strength of the Alliance, and to the increasing Advantages which I hope France will derive from it in Time to come, I wish this Point may be settled, as far in our Favor as Circumstances will possibly admit. It is for the Interest of all the European Nations who mean to trade with us in future, and even of Britain itself, to allow us all those Means of Remittance which may render this Trade as extensive and as advantageous to themselves as may be.
My Letter is called for; and I can only subscribe my self, with the utmost Respect, and the most warm and constant Friendship, Your’s
S. C.

Col. Laurens upon his Arrival here spoke of you, in the Whole Circle of his Acquaintance; in Terms of the highest Esteem, and greatest Regard.

 
Endorsed: Dr Cooper Oct. 27. 1781 Remarks on the War or Proposals of Peace Fishery &c
 
II.
My dear Sir,
Boston Octr. 27th. 1781.
I have wrote this Day already, as the Time would allow, by the Engageant; but this Frigate being detained an Hour or two beyond Expectation, and the Commander the Marquiss Kargarieu doing me the Honor to call at my House in his Way to the Ship, I cannot omit to mention to you how highly obliging to the Trade, and pleasing to the Town the Conduct of this Gentleman has been as Commodore of the French Ships in this Harbour. Such indeed has been the Conduct of all the French Officers here; and the Merchants in this Town have been so sensible of it, that as a public Mark of their Respect and Gratitude they lately gave an elegant Entertainment to the Commodore and all bearing the King’s Commission.
To hear of the Increase of the National Friendship, must give you Pleasure, as the Observation of it does to your very respectful and most affectionate
Samuel Cooper.
 
Endorsed: Dr Cooper Oct. 27. 1781
 